Citation Nr: 0000022	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-09 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date for service connection 
for a lumbar spine disorder, earlier than January 17, 1992.

2.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of December 1, 1961, denying service 
connection for a lumbar spine disorder.

3.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of December 26, 1963, failing to grant 
service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In its March 1998 rating decision, the RO characterized the 
issue before it as "whether the decision to grant service 
connection for lumbar laminectomy from January 17, 1992, 
instead of an earlier effective date of August 16, 1963, was 
clearly and unmistakably erroneous."  The Board finds that 
the identification of the issues before VA more appropriately 
can be characterized as identified on the first page of this 
decision; the development requested by the Board in the 
Remand section below reflects this.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A December 1963 rating action denied service connection 
for a low back disorder.

3.  The veteran was provided written notice of this 
determination and of his appellate rights; he did not submit 
an appeal within one year thereafter.


4.  The report of a VA examination conducted in November 1963 
shows no subjective complaints reported pertaining to the 
lumbar spine.  The veteran's service connected cervical spine 
disability was reviewed in detail.  It was noted that the 
remainder of the back showed no abnormality.

5.  The rating decision of December 1963 was consistent with, 
and supported by, the evidence of record.


CONCLUSION OF LAW

The December 1963 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended by the veteran, in essence, that a grant of 
an earlier effective date for service connection for a low 
back disorder is warranted.  The veteran contends that rating 
decisions failing to grant, and denying, service connection 
for a low back disorder issued in December 1961 and December 
1963, respectively, incorrectly applied the applicable law to 
the known facts.  With regard to the December 1961 rating 
decision, the Board notes that the RO has not fully developed 
this subject for appeal.  The rating decision of March 1998 
and the Statement of the Case of May 1998 contain references 
exclusively to the December 1963 rating decision, although it 
is clear from the veteran's contentions that he believes that 
both of these decisions contained CUE.  

The veteran has specifically contended that because the VA 
examination of November 1961 showed objective findings of a 
low back disability, the December 1963 rating decision 
finding that a low back disability was not found on last 
examination was factually incorrect.  The claim for CUE 
regarding the December 

1961 rating decision is the subject of the remand portion of 
this decision.  As the claim for an earlier effective date 
for the low back disability is inextricably intertwined with 
this issue it must also be remanded.  However, the question 
of whether the December 1963 rating decision was clearly and 
unmistakably erroneous can be, and is, adjudicated at this 
time.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. 3.105(a).
 
CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id., at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the 

record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Under the applicable criteria at the time of the previous 
rating decisions and substantially the same as under present 
law, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. 1110.

A review of the pertinent evidence of record indicates that 
the veteran filed a claim for service connection in September 
1961.  He cited an inservice injury to his neck and left arm 
during a parachute jump.  Service medical records show 
continuous treatment for a cervical spine injury.  There is a 
single entry referring to the lumbar spine, in August 1961.  
Flexion and extension films, ordered in relation to treatment 
for his neck disability, showed a trace of joint damage at 
L4-L5 facet interval.  No lumbar spine disability was noted 
on separation physical examination, and no inservice 
complaints relating to the lumbar spine are shown.

On VA examination in November 1961, he gave complaints 
regarding an injury to his neck, left arm, and back due to a 
parachute jump accident which occurred in May 1960.  
Objective examination showed loss of motion of the lumbar 
spine to 40 percent of normal, with tenderness over the left 
lateral aspect of the lumbar spine at L2, L3 and L4.  X-ray 
examination of the lumbar spine was normal; however, muscle 
spasms were noted.

A rating decision dated in December 1961 granted service 
connection for a cervical spine disability.  In the body of 
the decision the examination findings regarding the veteran's 
lumbar spine were noted; however, the issue was not 
adjudicated at that time.  The veteran disagreed with his 
evaluation regarding the cervical spine disability and 
eventually this was the subject of a Board decision.  The 
Board decision of October 1963 noted in an addendum that no 
decision had been rendered regarding the veteran's claim for 
service connection for a low back disability, as this issue 
had not yet been adjudicated by the RO.  


The RO scheduled the veteran for a new examination noting 
that he was claiming service connection for a low back 
disorder.  The examination was conducted in November 1963.  
The examination report consists primarily of an evaluation of 
the veteran's cervical spine disability, and has the 
appearance of an examination regarding a claim for an 
increased evaluation for this disorder.  No subjective 
complaints regarding the low back were noted, and the report 
states that the remainder of the back, aside from the 
cervical spine, was normal.  A rating decision of December 
1963 denied service connection for a low back disorder, 
noting that no low back disability was found on last 
examination.  The veteran was notified in January 1964.  He 
did not enter a timely appeal of this decision.

As noted above, the veteran has specifically contended that 
the December 1963 rating decision was factually incorrect in 
its finding that a low back disability was not found on last 
examination.  This is not so.  The December 1963 rating 
decision referred to the November 1963 VA examination, not 
the November 1961 VA examination.  As noted above, the 
November 1963 examination report showed no complaints or 
findings of disability regarding the lumbar spine.  It cannot 
be said that the December 1963 rating decision was clearly 
and unmistakably erroneous.  It was based on the report of a 
VA examination that was performed just one month previously.  
Although a VA examination report two years earlier had shown 
back pathology, it cannot be said that the rating board erred 
in relying on the more recent examination report.  A mere 
disagreement with how the Rating Board weighed the 
significance of the two examination reports does not rise to 
the level of CUE.

In view of the foregoing, therefore, the Board concludes that 
the December 26, 1963, rating action denying the veteran's 
claim for service connection for a low back condition was not 
clearly and unmistakably erroneous.  Rather, a review of the 
evidence, and the applicable statutory and regulatory 
provisions, clearly demonstrates that there was no failure by 
that Rating Board to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  The 
veteran's claim that the December 26, 1963, rating decision, 
whereby service connection for a low back disability was 
denied, was clearly and unmistakably erroneous, accordingly 
fails.  38 C.F.R. § 3.105(a) (1999).



ORDER

A December 26, 1963, rating decision, which denied service 
connection for a low back disability, was not clearly and 
unmistakably erroneous.


REMAND

As noted above, the veteran has also contended that a 
December 1, 1961, rating decision, which failed to grant 
service connection for a lumbar spine disorder, was clearly 
and unmistakably erroneous.  The Board notes that in the 
development of this claim the RO has focused on the December 
1963 rating decision and has not examined the veteran's claim 
regarding the December 1961 rating decision, which was 
promulgated shortly after the November 1961 VA rating 
examination that noted lumbar spine pathology.  The Board 
concludes that this matter must undergo further review at the 
RO level in order to ensure full compliance with due process 
requirements.  As the claim for entitlement to an earlier 
effective date is inextricably intertwined with the claim of 
CUE regarding the December 1961 rating decision, this claim 
must also be remanded.

Therefore, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The RO should re-examine the 
veteran's claim regarding CUE in relation 
to the December 1, 1961, rating decision.  
The RO should provide adequate reasons 
and bases to explain its decision to the 
veteran.

2.  Upon completion of item one, the RO 
should re-adjudicate the veteran's claim 
for entitlement to an earlier effective 
date for service connection for a low 
back disorder.


If the decision of the RO remains adverse, the veteran and 
his representative should be provided a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



